Exhibit 10.21







SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT




This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of May 20, 2015, is entered into between Daybreak Oil and Gas, Inc., a
Washington corporation with its chief executive offices located at 601 W. Main
Ave., Suite 1017, Spokane, Washington 99201 (the “Lender”), and App Energy, LLC,
a Kentucky limited liability company with its chief executive offices located at
104 West Front Street, Monroe, Michigan 48161 (the “Borrower”).




WHEREAS, the Lender and the Borrower are parties to that certain Loan and
Security Agreement, dated as of August 28, 2013, as amended by that certain
First Amendment to Loan and Security Agreement dated as of August 21, 2014 (as
the same has been and may hereafter be amended from time to time, herein the
“Loan Agreement”), pursuant to which the Lender extended certain credit and
other financial accommodations to the Borrower, and the parties now wish to
amend the Loan Agreement as set forth herein.




NOW THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




Section 1.

Defined Terms.  Unless otherwise indicated, capitalized terms used and not
otherwise herein defined shall have the respective meanings ascribed thereto in
the Loan Agreement.




Section 2.

Modification to Loan Payment.  The Loan Agreement is hereby amended so that,
with respect to Payment Dates occurring in March, April, May and June 2015, the
Required Monthly Payment shall be a payment equal to (a) the Regular Interest
for the immediately preceding calendar month plus the Commitment Fee, plus (b)
an amount of the outstanding principal balance of the Loan determined by the
Borrower in its sole discretion (such payment amount, the “Reduced Monthly
Payment”).  The Lender hereby waives any Event of Default based on the
Borrower’s failure prior to the date hereof to pay principal, interest or
Commitment Fees when due under the Loan Agreement.




Section 3.

Further Assurances.  Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement.




Section 4.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its conflict of laws
rules.




Section 5.

Binding Effect.  This Agreement is binding on, and will inure to the benefit of,
the parties hereto and their respective successors, permitted assigns, heirs,
and legal representatives.




Section 6.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.




Section 7.

Entire Agreement.  This Agreement contains the entire agreement of the parties
and embodies all the representations and warranties which have been made between
them with respect to the subject matter hereof.  All previous agreements or
understandings between the parties hereto with respect to its subject matter,
whether in writing or oral, are merged into this Agreement.








--------------------------------------------------------------------------------




Section 8.

Severability.  In the event that any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein, unless the deletion of such provision or provisions would result in such
a material change so as to cause completion of the transactions contemplated
herein to be unreasonable.




[signature page follows]




































































-2-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




LENDER:

 

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

 

Name:  James F. Westmoreland

 

 

Title:  President and Chief Executive Officer

 







BORROWER:

 

 

 

APP ENERGY, LLC

 

 

 

 

 

 

 

 

 

By:

Westside Exploration, LLC

Its:

Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/  JOHN A.PIEDMONTE, JR.

 

Name:  John A. Piedmonte, Jr.

 

Title:    Manager

















Signature Page to Second Amendment to Loan and Security Agreement


